Exhibit 10.2.10
[Name]
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AGREEMENT
          THIS RESTRICTED STOCK AND RESTRICTED STOCK UNIT AGREEMENT is made and
entered into as of the date indicated on the signature page under “Date of
Agreement” by and between MGIC Investment Corporation, a Wisconsin corporation
(the “Company”), and the director of MGIC Investment Corporation whose signature
is set forth on the signature page hereto (the “Director”).
INTRODUCTION
          The Company is awarding Restricted Stock Units (“RSUs”), and to the
extent indicated in this instrument, shares of the Company’s Common Stock, $1.00
par value per share (the “Stock”), to the Director under the MGIC Investment
2002 Stock Incentive Plan (the “Plan”) and this Agreement.
          This Agreement consists of this instrument and the Incorporated Terms
Dated As of April 1, 2008 to Restricted Stock and Restricted Stock Unit
Agreement (the “Incorporated Terms”), which although not attached to this
instrument, are part of this Agreement and were sent to the Director as
indicated in Paragraph 1(b) below.
          The parties mutually agree as follows:
          1. Award of Restricted Stock or RSUs; Incorporated Terms.
               (a) Subject to the terms and conditions set forth herein, the
Company awards the Director the (i) number of shares of Stock set forth after
“Shares of Restricted Stock” on the signature page (the “Restricted Stock”),
except that if after “Restricted Stock Units” on the signature page “Yes”
appears, then all shares of Stock indicated after “Shares of Restricted Stock”
shall be awarded in the form of RSUs and such RSUs shall be the “Deposit Share
RSUs,” and (ii) the number of RSUs set forth after “Annual RSU Award” on the
signature page, which shall be the “Annual RSUs.” The term “RSUs” as used in the
remainder of this Agreement shall be applied separately to the Deposit Share
RSUs and the Annual RSUs as if the term “RSUs” were the term “Deposit Share
RSUs” or “Annual RSUs,” as the case may be.
               (b) The Incorporated Terms are incorporated in this instrument
with the same effect as if they were physically set forth in this instrument.
The Incorporated Terms and this instrument constitute a single agreement which
is referred to as “this Agreement.” The terms “herein,” “hereof,” “above” and
similar terms used in this Agreement refer to this Agreement as a whole. The
Incorporated Terms were sent to the Director along with this instrument and a
copy of the Incorporated Terms has been retained by the Company’s Secretary. The
Director agrees if there is any difference between the text of the Incorporated
Terms sent as indicated above and the text of the Incorporated Terms retained by
the Company’s Secretary, the text of the copy retained by the Secretary will
control.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Director has hereunto affixed
his or her hand and seal, all as of the day and year set forth below.
Date of Agreement: April 1, 2008
MGIC INVESTMENT CORPORATION

         
By:
       
 
       
 
       [Name]
     [Title]   [Name]

              Shares of Restricted Stock:                          
 
            Restricted Stock Release Date: May 1, 2009
 
            Restricted Stock Units:                     
 
            Annual RSU Award:                         
 
            Annual RSU Release Date:    February 10, 2009
 
       
 
  *            *           *
 
       
 
  Beneficiary:    
 
       
 
            Address of Beneficiary:
 
       
 
             
 
             
 
            Beneficiary’s Tax Identification
 
  Number:    
 
       

 